         Case 2:19-cv-05512-JLS Document 25 Filed 02/18/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRINA GORDON,                               :
     Petitioner,                            :
                                            :
                      v.                    :       CIVIL ACTION NO. 19-CV-5512
                                            :
SUPERINTENDENT NICHOLAS,                    :
     Respondents.                           :

                                            ORDER

       AND NOW this 18th day of February, 2021, upon careful consideration of the Report

and Recommendation of United States Magistrate Judge Henry S. Perkin, and Petitioner’s

Objections thereto, it is ORDERED that:

       1. Petitioner’s Objections [Doc. 22] are OVERRULED.

       2. The Report and Recommendation [Doc. 21] is APPROVED and ADOPTED.

       3. The Petition for a Writ of Habeas Corpus [Doc. 2] is DISMISSED.

       4. There is no probable cause to issue a Certificate of Appealability.

       5. The Clerk shall mark this case closed.




                                            BY THE COURT:



                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
